Concurring Opinion by
Jacobs, J.:
I agree that PNB was the payee of the checks deposited in the four contribution accounts established by West Penn, and that the negligence of both PNB and West Penn substantially contributed to the making of the unauthorized signatures. I would not base the resolution of the case upon §1-103 and principles of equity, however, because section 3-419 (3) expressly mandates the result reached in this case. “Subject to the provisions of this Act concerning restrictive indorsements a representative, including a depositary or collecting bank, who has in good faith and in accordance with the reasonable commercial standards applicable to the business of such representative dealt with an instrument or its proceeds on behalf of one who was not the true owner is not liable *339in conversion or otherwise to the true owner beyond the amount of any proceeds remaining in his hands.”1
Cercone, J., joins in this concurring opinion.

.Act of April 6, 1953, P.L. 3, §3-419 (3) as reenacted, 12A P.S. §3-419 (3) (1970).